Citation Nr: 0127339	
Decision Date: 12/14/01    Archive Date: 12/19/01

DOCKET NO.  97-14 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for a bilateral 
shoulder disability.

3.  Entitlement to an increased rating for lumbar strain with 
degenerative joint disease of the lumbar spine, currently 
evaluated as 20 percent disabling.

4.  Entitlement to an increased rating for a cervical strain 
with myalgia, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Nancy E. Killeen, Attorney at 
Law



WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active naval service from August 1972 to 
October 1975.  

This matter originally came to the Board of Veterans' Appeals 
(Board) from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Reno Regional Office (RO) 
which denied service connection for disabilities of the knees 
and shoulders, and ratings in excess of 10 percent for a low 
back disability, a cervical spine disability, and residuals 
of a fracture of the right fifth metacarpal.  

The veteran appealed the RO decision to the Board, and in 
March 1997, he testified at a hearing at the RO.  Pursuant to 
a May 1997 decision of the Hearing Officer, the RO increased 
the rating for the veteran's low back disability from 10 to 
20 percent, effective February 23, 1996, the date of receipt 
of his claim for increase.  While an increased rating to 20 
percent was granted, the appeal remained vital as the maximum 
schedular rating had not been assigned.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  

By February 1998 decision, the Board denied an increased 
rating for residuals of a fracture of the right fifth 
metacarpal.  The remaining issues were remanded to the RO for 
additional development of the evidence.  While the matter was 
in remand status, the veteran was afforded another hearing at 
the RO in May 1999.

In a November 1999 decision, the Board denied service 
connection for a bilateral knee disability and a bilateral 
shoulder disability, finding that the claims were not well 
grounded under then-prevailing legal authority.  In addition, 
the Board denied a rating in excess of 20 percent for a low 
back disability and a rating in excess of 10 percent for a 
cervical spine disability.  

The veteran appealed the Board's November 1999 decision to 
the U.S. Court of Appeals for Veteran Claims (Court).  While 
the case was pending at the Court, in March 2001, counsel for 
the Secretary of VA filed an unopposed Motion for Remand and 
to Stay Proceedings.  By March 14, 2001 Order, the Court 
granted the Secretary's motion, vacated the Board's November 
1999 decision, and remanded the matter for additional action 
consistent with the Secretary's March 2001 Motion.  


REMAND

As noted in the Secretary's March 2001 Motion for Remand, 
there has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 5102, 5103, 
5103A, 5107) (West Supp. 2001)).  VA has recently issued 
final regulations to implement these statutory changes.  See 
Duty to Assist, 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  

These new provisions redefine the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of VCAA, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Due to the change in law brought about by VCAA and its 
implementing regulations, the Secretary has determined that a 
remand in this case is required.  In an effort to assist the 
RO, the Board has reviewed the claims file and identified 
certain assistance that appears to be necessary to comply 
with VCAA.  However, it is the RO's responsibility to ensure 
that all appropriate development is taken in this case.  

Pursuant to VCAA, VA's duty to assist the veteran includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  38 U.S.C. § 5103A(d) (West Supp. 2001); 66 Fed. Reg. 
45620, 45,631 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)(4).  

In this case, the veteran claims entitlement to service 
connection for bilateral knee and shoulder disabilities.  He 
has advanced two theories of entitlement.  His first theory 
is that his claimed disabilities had their inception in 
service as a result of injuries sustained in an automobile 
accident and/or an accident involving a locker.  His 
secondary theory of entitlement is that his claimed bilateral 
knee and shoulder disabilities are causally related to his 
service-connected cervical spine and low back disabilities.  

Regarding his claim of secondary service connection, the 
Board notes that on VA medical examination in September 1998, 
the examiner concluded that "there is no physical way that 
[the veteran's] service-connected cervical and lumbar 
disabilities aggravated, caused, or in any way contributed to 
his shoulder or bilateral knee disabilities if there are any 
disabilities or impairments."  The Board finds that no 
additional medical opinion or development is necessary with 
respect to the issue of secondary service connection.  With 
respect to the claim of direct service connection for a 
bilateral knee or shoulder disabilities, however, the Board 
notes that the record currently contains no medical opinion 
regarding whether such disabilities are causally related to 
his active service or any incident therein.  Thus, the RO 
should seek to obtain such an opinion.  

The veteran also maintains that he is entitled to increased 
ratings for his service connected cervical and lumbar spine 
disabilities.  He was most recently afforded VA medical 
examination for compensation purposes in September 1998, at 
which time, the examiner indicated that, in light of the 
veteran's magnification of his symptoms and malingering, the 
entire examination was unreliable.  In light of VCAA, the 
Board will afford the veteran an additional opportunity to 
appear for VA medical examination in connection with his 
current claim.  

However, the Board wishes to advise the veteran that VA's 
duty to assist him is not a one-way street; he also has an 
obligation to assist in the adjudication of his claim.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  He must be 
prepared to meet his obligations by cooperating with VA 
efforts to provide an adequate medical examination and 
submitting to the Secretary all medical evidence supporting 
his claim.  Olson v. Principi, 3 Vet. App. 480 (1992).  If he 
does not, VA has no choice but to draw appropriate inferences 
regarding his behavior in adjudicating his claims.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claims, the case is 
REMANDED for the following:

1.  The veteran should be provided the 
opportunity to submit or identify any 
sources of recent medical treatment for 
his claimed shoulder and knee 
disabilities, and his low back and 
cervical spine disabilities.  Any medical 
records other than those now on file 
pertaining to treatment for these 
disorders should be obtained and 
associated with the claims folder.  

2.  The veteran should then be afforded 
VA orthopedic examination to determine 
the nature and etiology of any bilateral 
shoulder or knee disability found.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner 
should be asked to render an opinion as 
to the etiology of the veteran's knee and 
shoulder disabilities, to include whether 
it is as likely as not that any such 
disability noted is causally related to 
the veteran's service, including the 
claimed in-service automobile accident.  

3.  The veteran should also be furnished 
VA medical examination(s) by the 
appropriate specialists to determine the 
nature and severity of his service-
connected cervical and lumbar spine 
disabilities.  The claims folder must be 
made available to the examiner(s) for 
review in conjunction with the 
examination(s).  All necessary tests 
should be conducted, to include MRI 
examinations of the cervical and lumbar 
spine if deemed necessary by the 
examiner.  The examiner(s) should review 
the results of any testing prior to 
completion of the report.  The report of 
examination should include a detailed 
account of all manifestations of the 
veteran's lumbar and cervical spine 
disabilities, including commenting on the 
presence or absence of symptoms 
compatible with sciatic neuropathy, 
characteristic pain, demonstrable muscle 
spasm, absent ankle jerk, or other 
neurological appropriate to site of any 
diseased disc, along with the frequency, 
duration and severity of any attacks of 
intervertebral disc syndrome.  The 
examiner should also comment on whether 
the veteran's cervical or lumbar spine 
disabilities objectively result in any 
limitation of functional ability due to 
pain, loss of motion due to weakened 
movement, excess fatigability, or 
incoordination.  

4.  The RO should review the claims file 
and ensure that all notification and 
development action required by VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified as amended at 38 U.S.C. §§ 
5102, 5103, 5103A, and 5107) are 
satisfied.  

5.  The RO should also review the claims 
file to ensure that all development 
requested above has been completed.  In 
particular, the RO should review the 
requested medical reports to ensure they 
are responsive to and in complete 
compliance with this remand.  If they are 
not, remedial action should be taken.  
Stegall v. West, 11 Vet. App. 268 (1998).  

The RO should then readjudicate the claims.  If the benefits 
sought on appeal remain denied, the veteran and his attorney 
should be provided an appropriate supplemental statement of 
the case and an opportunity to respond.  Thereafter, the case 
should be returned to the Board.  The veteran has the right 
to submit additional evidence and argument on the matters 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or 
Court for additional development or other appropriate action 
must be handled expeditiously.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2001) 
(Historical and Statutory Notes).  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



